Citation Nr: 1631817	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  14-07 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his daughter


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1976 and from January 2004 to April 2005.  He also had additional service in the Alabama Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2016.  A transcript of that proceeding is associated with the record.   

The Board notes that the Veteran appears to have perfected an appeal as to the issues of entitlement to increased evaluations for PTSD and bilateral tinea pedis, as well as entitlement to a total disability rating based on individual unemployability (TDIU). However, these additional issues have not yet been certified to the Board, and it is unclear whether the RO may be pursuing additional development or readjudication.  Therefore, the issues are not currently before the Board, and no further consideration is necessary at this juncture. 

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  

The Board notes that additional evidence has been associated with the record since the February 2014 statement of the case (SOC), including VA medical records and SSA records.  However, as discussed below, the Agency of Original Jurisdiction (AOJ) will have the opportunity to review these records on remand.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA examination in connection with his claim in December 2010.  The examiner stated that, based on a review of the medical literature, there was no causal relationship between PTSD and sleep apnea.  However, the Veteran subsequently submitted medical articles that appear to suggest an association between psychiatric disorders and sleep apnea.  The Board also notes that the VA examiner did not address whether the Veteran's sleep apnea may have been aggravated by his service-connected PTSD.  Therefore, the Board finds that an additional VA medical opinion is needed.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Furthermore, the Board notes that the Veteran's service treatment records are currently unavailable.  However, the December 2005 formal finding contains no indication that the AOJ requested records from the Records Management Center (RMC).  Moreover, there is no indication that the AOJ provided the Veteran notice of alternative sources of evidence that could substitute for his missing service treatment records.  Therefore, on remand, the AOJ should ensure that proper development has been accomplished to obtain the Veteran's complete service treatment records. 

Lastly, the Board notes that additional evidence has been associated with the claims file since the February 2014 statement of the case, including VA medical records and SSA records.  Although the Veteran's substantive appeal was filed after February 2, 2013, these records were obtained by VA rather than the Veteran.  Therefore, there is no automatic waiver of AOJ review.   

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for obstructive sleep apnea.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records, to include any records from the Birmingham VAMC dated from November 2014 to the present and any records from the Tuscaloosa VAMC dated from January 2013 to the present.      

2.  The AOJ should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), the Veteran's units, or any other appropriate location, to request the Veteran's complete service treatment records for his periods of active duty service from June 1973 to June 1976 and from January 2004 to April 2005, as well as his period of service in the Alabama Army National Guard.   

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative, to include notice of alternative sources of evidence that may substitute for any missing service treatment records.   

3.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to the December 2010 VA examiner or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's obstructive sleep apnea.  A physical examination is only needed if deemed necessary by the VA examiner.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  He or she should specifically consider the medical articles submitted by the Veteran's representative.  

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea manifested in or is otherwise causally or etiologically related to his military service, to include any symptomatology therein.  In so doing, the examiner should consider the Veteran's reports that he experiencing symptoms while serving in Iraq. See e.g. March 2014 substantive appeal.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea was either caused by or permanently aggravated by his service-connected PTSD.  

In rendering his or her opinion, the examiner should address both the causation and aggravation questions in his or her rationale.  In other words, even if the Veteran's PTSD did not cause his sleep apnea, the examiner should address whether his PTSD worsened his sleep apnea.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  

5.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be reviewed by the AOJ on the basis of any additional evidence obtained since the statement of the case. 

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




